UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 325 Chestnut Street, Suite 512 Philadelphia, PA 19106 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT INNOVATOR MATRIX INCOME® FUND ClassA(IMIFX) ClassI(IMIIX) IBD® 50 FUND (FFTY) May 31, 2015 ACADEMY FUNDS TRUST INNOVATOR MATRIX INCOME® FUND Index Comparison The following chart compares the value of a hypothetical $10,000 investment in the Innovator Matrix Income® Fund – Class A from its inception (January 31, 2012) to May 31, 2015 as compared with the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index. Innovator Matrix Income® Fund – Class A Growth of a Hypothetical $10,000 Investment at May 31, 2015 vs. S&P 500¨ Total Return Index and Barclays U.S. Aggregate Bond Index (Unaudited) Average Annual Total Returns For the periods ended May 31, 2015 Since 1 Year 3 Years Inception(1) Innovator Matrix Income® Fund Class A: Without sales load -3.85% 6.37% 4.44% Class A: With sales load -9.36% 4.29% 2.60% Class I -3.61% N/A 2.64% S&P 500® Total Return Index 11.81% 19.67% 17.78%(2) Barclays U.S. Aggregate Bond Index 3.03% 2.21% 2.43%(2) Inception date is January 31, 2012 for Class A Shares and April 2, 2013 for Class I Shares. The Since Inception returns shown are from the inception date of the Class A Shares. The annualized returns for the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index since the inception date of the Class I Shares are 16.98% and 2.25%, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-386-3890. 3 INNOVATOR MATRIX INCOME® FUND Index Comparison (Continued) The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund.Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. The Barclays U.S. Aggregate Bond Index is a total return index which reflects the price changes and interest of each fixed income security in the index. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Barclays Aggregate Bond Index is an unmanaged, capitalization-weighted index generally representative of the market for investment grade U.S. government and U.S. corporate debt securities. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 4 INNOVATOR IBD® 50 FUND Index Comparison The following chart compares the value of a hypothetical $10,000 investment in the Innovator IBD® 50 Fund from its inception (April 8, 2015) to May 31, 2015 as compared with the S&P 500® Total Return Index. Innovator IBD® 50 Fund Growth of a Hypothetical $10,000 Investment at May 31, 2015 vs. S&P 500¨ Total Return Index (Unaudited) Total Returns For the period ended May 31, 2015 Since Inception(1) Innovator IBD® 50 Fund NAV Return 0.09% Price Return 0.24% S&P 500® Total Return Index 1.51% Inception date is April 8, 2015 Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund.Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. 5 INNOVATOR IBD® 50 FUND Index Comparison (Continued) The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 6 INNOVATOR MATRIX INCOME® FUND Investments by Security Type as of May 31, 2015 (as a Percentage of Total Investments) (Unaudited) 7 INNOVATOR IBD® 50 FUND Investments by Sector as of May 31, 2015 (as a Percentage of Total Investments) (Unaudited) 8 ACADEMY FUNDS TRUST Expense Example For the Periods Ended May 31, 2015 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) transaction costs, including sales charges (loads) on purchase payments. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from December 1, 2014 to May 31, 2015 for the Innovator Matrix Income® Fund. For the Innovator IBD 50® Fund the example is based on the period from April 8, 2015 (the date the Fund commenced operations) to May 31, 2015. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the applicable line under the heading titled “Expenses paid during the period ended” to estimate the expenses you paid on your account during the period. Expenses paid Beginning Ending during the account value account value period ended Innovator Matrix Income® Fund Class A $6.88* Class I $5.63* Innovator IBD® 50 Fund $1.18** * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six month period). ** Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 54/365 (to reflect the period since its inception on April 8, 2015). 9 ACADEMY FUNDS TRUST Expense Example For the Periods Ended May 31, 2015 (Unaudited) (Continued) Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads).Therefore, the table below is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. Expenses paid Beginning Ending during the account value account value period ended Innovator Matrix Income® Fund Class A $6.89* Class I $5.64* Innovator IBD® 50 Fund $1.19** * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six month period). ** Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 54/365 (to reflect the period since its inception on April 8, 2015). 10 INNOVATOR MATRIX INCOME® FUND Schedule of Investments – May 31, 2015 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS – 34.39% Diversified – 5.78% EPR Properties $ New Residential Investment Corp. Whitestone REIT Health Care – 1.93% Senior Housing Properties Trust Hotels – 3.59% Hospitality Properties Trust Mortgage – 20.98% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Capstead Mortgage Corp. Invesco Mortgage Capital, Inc. Nexpoint Residential Trust, Inc. (a) 1 15 Northstar Realty Finance Corp. Stag Industrial, Inc. Starwood Property Trust, Inc. Office Property – 2.11% American Realty Capital Properties, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $23,276,644) $ COMMON STOCKS – 6.23% Deep Sea, Coastal, and Great Lakes Water Transportation – 4.16% Ship Finance International Ltd. $ General Freight Trucking – 0.84% Student Transportation, Inc. The accompanying notes are an integral part of these financial statements. 11 INNOVATOR MATRIX INCOME® FUND Schedule of Investments – May 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Wired Telecommunications Carriers – 1.23% Frontier Communications Corp. $ TOTAL COMMON STOCKS (Cost $4,250,464) $ MASTER LIMITED PARTNERSHIPS – 34.53% Death Care Services – 2.83% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation – 1.91% Navios Maritime Partners L.P. Oil and Gas Extraction – 2.23% Vanguard Natural Resources, LLC Other Financial Investment Activities – 6.68% Apollo Global Management, LLC. KKR & Co., L.P. Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing – 5.00% CVR Partners L.P. Terra Nitrogen Co., L.P. Petroleum and Coal Products Manufacturing – 9.71% Calumet Specialty Products Partners, L.P. CVR Refining L.P. Northern Tier Energy L.P. Support Activities for Mining – 1.79% Memorial Production Partners L.P. The accompanying notes are an integral part of these financial statements. 12 INNOVATOR MATRIX INCOME® FUND Schedule of Investments – May 31, 2015 (Unaudited) (Continued) Shares Value MASTER LIMITED PARTNERSHIPS (Continued) Support Activities for Water Transportation – 4.38% Martin Midstream Partners L.P. $ TOTAL MASTER LIMITED PARTNERSHIPS (Cost $22,915,686) $ ROYALTY TRUSTS – 1.69% Petroleum and Coal Products Manufacturing – 1.69% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $1,435,022) $ BUSINESS DEVELOPMENT COMPANIES – 8.62% Closed-end Funds – 8.62% Ares Capital Corp. $ Fifth Street Finance Corp. Medley Capital Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $6,899,577) $ INVESTMENT COMPANIES – 12.19% Closed-end Funds – 12.19% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V First Trust Intermediate Duration Preferred & Income Fund Invesco Dynamic Credit Opportunity Fund Nexpoint Credit Strategies Fund Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $9,409,328) $ The accompanying notes are an integral part of these financial statements. 13 INNOVATOR MATRIX INCOME® FUND Schedule of Investments – May 31, 2015 (Unaudited) (Continued) Shares Value SHORT TERM INVESTMENTS – 0.44% Money Market Funds – 0.44% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT TERM INVESTMENTS (Cost $298,012) $ Total Investments (Cost $68,484,733) – 98.09% Other Assets in Excess of Liabilities – 1.91% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 14 INNOVATOR IBD® 50 FUND Schedule of Investments – May 31, 2015 (Unaudited) Shares Value COMMON STOCKS – 99.71% Business Support Services – 2.91% Criteo S.A. – ADR (a) $ Cable and Other Subscription Programming – 1.00% AMC Networks, Inc. (a) Commercial and Service Industry Machinery Manufacturing – 0.96% Outerwall, Inc. Computer and Peripheral Equipment Manufacturing – 0.47% Apple, Inc. Computer Systems Design and Related Services – 10.38% Cyberark Software Ltd. (a) Synaptics, Inc. (a) VASCO Data Security International, Inc. (a) Data Processing, Hosting, and Related Services – 0.48% Total System Services, Inc. Depository Credit Intermediation – 3.96% Bank Of The Ozarks, Inc. Western Alliance Bancorp (a) Drugs and Druggists’ Sundries Merchant Wholesalers – 2.92% Amerisourcebergen Corp. Electrical Equipment Manufacturing – 2.00% A. O. Smith Corp. General Medical and Surgical Hospitals – 1.01% Universal Health Services, Inc. Grocery Stores – 0.91% Blackhawk Network Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 15 INNOVATOR IBD® 50 FUND Schedule of Investments – May 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Health and Personal Care Stores – 3.00% Ulta Salon, Cosmetics & Fragrance, Inc. (a) $ Industrial Machinery Manufacturing – 2.97% Zebra Technologies Corp. (a) Insurance Carriers – 2.99% Universal Insurance Holdings, Inc. Motor Vehicle and Motor Vehicle Parts and Supplies Merchant Wholesalers – 2.40% Gentherm, Inc. (a) O’Reilly Automotive, Inc. (a) Navigational, Measuring, Electromedical, and Control Instruments Manufacturing – 0.49% Illumina, Inc. (a) Nondepository Credit Intermediation – 0.48% Santander Consumer USA Holdings Inc. (a) Other Electrical Equipment and Component Manufacturing – 1.96% Taser International, Inc. (a) Other Financial Investment Activities – 0.94% Noah Holdings Ltd. – ADR (a) Other Information Services – 1.92% Netease, Inc. – ADR Other Telecommunications – 0.92% Autohome, Inc. – ADR (a) Pharmaceutical and Medicine Manufacturing – 11.41% Actavis PLC (a) Gilead Sciences, Inc. (a) Horizon Pharma PLC (a) Jazz Pharmaceuticals PLC (a) The accompanying notes are an integral part of these financial statements. 16 INNOVATOR IBD® 50 FUND Schedule of Investments – May 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Pharmaceutical and Medicine Manufacturing (Continued) Lannet, Inc. (a) $ Prestige Brands Holdings, Inc. (a) Regeneron Pharmaceuticals (a) Valeant Pharmaceuticals International, Inc. (a) Professional and Commercial Equipment and Supplies Merchant Wholesalers – 3.38% Paycom Software, Inc. (a) Radio and Television Broadcasting – 3.07% Gray Television, Inc. (a) Restaurants and Other Eating Places – 1.47% Papa John’s International, Inc. Sonic Corp. Scientific Research and Development Services – 0.99% Biogen, Inc. (a) Semiconductor and Other Electronic Component Manufacturing – 20.13% Ambarella, Inc. (a) Avago Technologies Ltd. Cirrus Logic, Inc. (a) IPG Photonics Corp. (a) M/A-COM Technology Solutions (a) Methode Electronics, Inc. Skyworks Solutions, Inc. Software Publishers – 12.21% Broadsoft, Inc. (a) Ellie Mae, Inc. (a) EPAM Systems, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 INNOVATOR IBD® 50 FUND Schedule of Investments – May 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Software Publishers (Continued) Manhattan Associates, Inc. (a) $ Traveler Accommodation – 1.98% Pinnacle Entertainment, Inc. (a) TOTAL COMMON STOCKS (Cost $36,348,648) $ SHORT TERM INVESTMENTS – 0.22% Money Market Funds – 0.22% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT TERM INVESTMENTS (Cost $82,207) $ Total Investments (Cost $36,430,855) – 99.93% Other Assets in Excess of Liabilities – 0.07% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 ACADEMY FUNDS TRUST Statement of Assets and Liabilities May 31, 2015 (Unaudited) Innovator Innovator Matrix Income® IBD® 50 Fund Fund Assets: Investments, at value* $ $ Cash 80 — Receivable for investments sold — Receivable for fund shares sold Dividends, interest and other receivables Receivable from Advisor — Prepaid expenses Total Assets Liabilities: Payable for investments purchased — Payable for fund shares redeemed — Distribution payable — Payable to Adviser — Payable to Trustees Accrued 12b-1 fees – Class A — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist of: Capital stock $ $ Undistributed net investment loss ) ) Accumulated net realized loss ) ) Net unrealized appreciation/(depreciation) on investments and foreign currency transactions ) Net Assets $ $ The accompanying notes are an integral part of these financial statements. 20 ACADEMY FUNDS TRUST Statement of Assets and Liabilities May 31, 2015 (Unaudited) (Continued) Innovator Innovator Matrix Income® IBD® 50 Fund Fund Total Fund: Net Assets N/A $ Shares of beneficial interest outstanding (unlimited shares without par value authorized) N/A Net asset value price per share N/A Class A: Net Assets $ N/A Shares of beneficial interest outstanding (unlimited shares without par value authorized) N/A Net asset value price per share N/A Maximum offering price per share(1) N/A Class I: Net Assets N/A Shares of beneficial interest outstanding (unlimited shares without par value authorized) N/A Net asset value price per share N/A * Cost of investments $ $ Includes a sales load of 5.75%. See Note 7 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 21 ACADEMY FUNDS TRUST Statement of Operations For the Periods Ended May 31, 2015 (Unaudited) Innovator Innovator Matrix Income® IBD® 50 Fund Fund(2) Investment Income: Dividends $ $ Interest 14 1 Expenses: Investment advisory fee Professional fees Administration fee Fund accounting fees Transfer agent fees and expenses 12b-1 fees – Class A — Trustee fees and expenses Printing and mailing expense Custody fees Insurance expense — Registration fees Interest Expense — Organizational costs — Other expenses Total expenses before expense limitation Less:Advisory fees waived ) ) Net expenses Net Investment Income/(Loss) ) Realized and Unrealized Gain/(Loss): Net realized loss on investments ) ) Net change in unrealized appreciation/(depreciation) on investments and foreign currency transactions ) Net realized and unrealized gain/(loss) on investments ) Net Increase in Net Assets Resulting from Operations $ $ Net of foreign withholding taxes of $4,868. Since Commencement of Operations on April 8, 2015. The accompanying notes are an integral part of these financial statements. 22 (This Page Intentionally Left Blank.) 23 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Innovator Matrix Innovator IBD® Income® Fund 50 Fund Six Months Ended Period Ended Period Ended May 31, 2015 November 30, 2014(1) May 31, 2015(2) (Unaudited) (Unaudited) Operations: Net investment income/(loss) $ $ $ ) Net realized loss on investments ) ) ) Net change in unrealized appreciation/(depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations Dividends and distributions to shareholders: Net investment income – Class A ) ) — Net investment income – Class I ) ) — Return of capital – Class A — ) — Return of capital – Class I — ) — Total dividends and distributions ) ) — Fund Share Transactions: Total Fund Proceeds from shares sold N/A N/A Shares issued to holders in reinvestment of dividends N/A N/A — Cost of shares redeemed N/A N/A — Net increase in net assets from capital share transactions N/A N/A Class A Shares Proceeds from shares sold N/A Shares issued to holders in reinvestment of dividends N/A Cost of shares redeemed* ) ) N/A Net decrease in net assets from capital share transactions ) ) N/A Class I Shares Proceeds from shares sold — — N/A Shares issued to holders in reinvestment of dividends N/A Cost of shares redeemed — — N/A Net increase in net assets from capital share transactions N/A Total increase/(decrease) in net assets $ ) $ ) $ The accompanying notes are an integral part of these financial statements. 24 ACADEMY FUNDS TRUST Statement of Changes in Net Assets (Continued) Innovator Matrix Innovator IBD® Income® Fund 50 Fund Six Months Ended Period Ended Period Ended May 31, 2015 November 30, 2014(1) May 31, 2015(2) (Unaudited) (Unaudited) Net Assets: Beginning of period — End of period** $ $ $ * Net of redemption fees of $ $ N/A ** Including undistributed net investment loss of $ ) $ ) $ ) Change in Shares Outstanding: Total Fund Shares sold N/A N/A Shares issued to holders in reinvestment of dividends N/A N/A — Shares redeemed N/A N/A — Net increase N/A N/A Class A Shares sold N/A Shares issued to holders in reinvestment of dividends N/A Shares redeemed ) ) N/A Net decrease ) ) N/A Class I Shares sold — — N/A Shares issued to holders in reinvestment of dividends N/A Shares redeemed — — N/A Net increase N/A The period ended November 30, 2014 consists of eleven months due to the Fund’s fiscal year end change. Since Commencement of Operations on April 8, 2015. The accompanying notes are an integral part of these financial statements. 25 INNOVATOR MATRIX INCOME® FUND Financial Highlights CLASS A From Six Months January 31, 2012 Ended Period Ended Year Ended (Inception Date) to May 31, November 30, December 31, December 31, (Unaudited) Per share operating performance (For a share outstanding throughout each period) Net asset value, beginning of period $ Operations: Net investment income Net realized and unrealized gain/(loss) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income ) Distributions from net realized gains — — ) — Return of capital distributions — ) — — Total dividends and distributions ) Change in net asset value for the period ) ) ) Redemption fees per share Net asset value, end of period $ Total return(4) %(2) %(2) % %(2) The accompanying notes are an integral part of these financial statements. 26 INNOVATOR MATRIX INCOME® FUND Financial Highlights (Continued) CLASS A From Six Months January 31, 2012 Ended Period Ended Year Ended (Inception Date) to May 31, November 30, December 31, December 31, to 2012 (Unaudited) Ratios/supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense limitation arrangement(5)(8) %(1) %(1) % %(1) After expense limitation arrangement(5)(8) %(1) %(1) % %(1) Ratio of net investment income/(loss) to average net assets: Before expense limitation arrangement(5) %(1) %(1) % %(1) After expense limitation arrangement(5) %(1) %(1) % %(1) Portfolio turnover rate 13
